 1   Scott S. An^rs,WSBA #19732                                          Hon. Mary Jo Heston
     scott.anaers@jordanramisxom                                         Chapter: 7
 2   Oaniel L.Steinberg, WSBA #30080                                     Hearing Date*       2020
                                                                          Hearing Tirae;~SOTTiri—
 3   Joseph A.Rohner IV, WSBA #47117                                     Resnonse Date* July? 2020
     JORDAN RAMIS PC                                                     J^esponse uate.
 4   1499 SE Tech Center Place, Ste. 380
     Vancouver, Washington 98683
 5   Telephone:(360)567-3900
     Facsimile:(360)567-3901
 6
     Attorneys for American Education Services
 7

 8
                                UNITED STATES BANKRUPTCY COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                                AT TACOMA
10
     In re                                                Case No. 19-43978-MJH
11                                                        AdvNo.:20-04012-MJH
     ANGELA YUN DELGADO,
12                                                        DECLARATION OF IN SUPPORT OF
                    Debtor.                               AMERICAN EDUCATION SERVICES'
13                                                        MOTION TO VACATE DEFAULT
                                                          JUDGMENT
14

15           I, Katelynn Bias, do hereby state and declare as follows:

^^           1•     I am over eighteen years of age and am competent to make the statements
17   contained herein. I make this declaration based upon my personal knowledge and 1 am
18   competent to testify to the matters stated in this declaration, I make this declaration in support of
19
     American Education Services' Motion to Vacate Default Judgment entered on or about May 19,
20
     2020.
21
             2.     I am the Disability and Bankruptcy Processing Supervisor in the Guarantor
22
     Insurer Relations Department and held this position for eight years. 1 have access to the business
23
     records kept in the ordinary course that were necessary for me to have personal knowledge ofthe
24
     statements made in this declaration.
25
             3.     Based on the business records of American Education Services, the Adversary
26



     DECLARATION OF IN SUPPORT OF AMERICAN                                       Jordan ramis pc
     EDUCATION SERVICES' MOTION TO VACATE                                  ,499 SET«JScrPbc",stc.jso
     DEFAULT JUDGMENT - Page 1                                               Vancouver, Washington 98683
                                                                      Telephone:(360)567-3900 Fax:(360)567-3901
                                                                              54115-78504 4823-2795-5903.1


     Case 20-04012-MJH           Doc 23     Filed 06/10/20      Ent. 06/10/20 12:48:42                Pg. 1 of 5
1    Complaint and Summons filed by Ms. Delgado arrived at American Education Service^s
2    physical location on or near March 23,2020. By that date, however, substantial personnel and

3    staffing limitations were put in place in response to statewide restrictions that arose in the wake
^    ofthe Coronavirus Pandemic. These restrictions led to almost no staff members working and
5
     processing mail in the ordinary course ofbusiness, which unfortunately also led to a delay of
6
     several weeks in processing and addressing the Adversary Complaint. By the time this matter
7
     was addressed, Plaintiff had already received and Order ofDefault and Judgment of Default.
8
            4,       As an additional complicating factor, the business records for Plaintiffs student
9
     loans have also used a different last name("Angela Y. Motts" as opposed to the bankruptcy
10
     records, which were under "Angela Yun Delgado"). It took several additional days of processing
11
     and evaluation before we were able to discover which loans were at issue in this matter.
12
             5.      When the Adversary Complaint was processed and Plaintiffs name was matched
13

     to the appropriate loans,immediate efforts were made to retain local counsel to address the
14

15
     matter appropriately and to ask the court to set aside or vacate the Order and the Judgment of
Ig   Default. By this time, however,both the Order and the Judgment had already been signed and
17   entered by the Court.
jg           6,      Based on my review ofthe business records. Defendant American Education
19   Services is not the owner of any ofthe loans discussed in the Adversary Complaint. The three
20   loans discussed are owned by National Collegiate Student Loan Trust, and/or Towd Point.
21   Neither ofthese entities were named as parties in the adversary complaint. Defendant, American
22   Education Services holds no ownership interest in these loans, but is merely the loan servicer for
     the owners ofthe loans, the holder(s) of the note.

             I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST

     OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE
26



      DECLARATION OF IN SUPPORT OF AMERICAN
      EDUCATION SERVICES' MOTION TO VACATE                                  i499SET«!hC<!nierPtacc,ste. 380
      DEFAULT JUDGMENT - Page 2
                                                                               54115-78504 4823-2795-5903.1



      Case 20-04012-MJH           Doc 23      Filed 06/10/20      Ent. 06/10/20 12:48:42                Pg. 2 of 5
 1   AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.
 2

 3
          DATED this ^ day ofJune,2020.
 4

 5

 6                                    By:
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DECLARATION OF IN SUPPORT OF AMERICAN                        JORDAN RAMIS PC
                                                                     Attorneys at Law
     EDUCATION SERVICES' MOTION TO VACATE                   1499 SE Tech Center Place, Ste. 380
     DEFAULT JUDGMENT - Page 3                                 Vancouver, Washington 98683
                                                       Telephone;(360)567-3900 Fax:(360)567-3901
                                                               54115-78504 4823-2795-5903.1

     Case 20-04012-MJH   Doc 23   Filed 06/10/20   Ent. 06/10/20 12:48:42              Pg. 3 of 5
 1                                   CERTIFICATE OF SERVICE

2           I hereby certify that on the date shown below, I electronically filed the

3    foregoing DECLARATION OF KATELYNN BIAS IN SUPPORT OF AMERICAN

4    EDUCATION SERVICES' MOTION TO VACATE DEFAULT JUDGMENT with the

5    Clerk of the Court using the CM/ECF system which will send notification of such filing to the

6    following:

7    Angela Yun Delgado
     PC Box 257-1689
8    Olympia, WA 98507
      Pro Se
9
     Kristen R Vogel
10   US Attorney's Office
     700 Stewart St, Ste 5220
11   Seattle, WA 98101
     206-553-7970
12   Email: kristen.vogel@usdoi.gov
      Attorneyfor US Department ofEducation
13
     Joseph W Mclntosh
14   James K Miersma
     McCarthy & Holthus, LLP
15   108 1 St Avenue South, Suite 300
     Seattle, WA 98104
16   (206)319-9049
     Fax :(206)780-6862
17   Email: imcintosh@McCarthvHolthus.com
     Email: bknotice@mccarthvholthus.com
18    Attorneysfor Wells Fargo Education Financial Services
19   United States Trustee
     700 Stewart St Ste 5103
20   Seattle, WA 98101
     (206)553-2000
21   USTPRegionl8.SE.ECF(gusdoj.gov

22   Mark D Waldron
     6711 Regents Blvd W,Suite B
23   Tacoma, WA 98466
     253-565-5800x101
24   Trustee@mwaldronlaw.com
      (US Trustee)
25

26



     DECLARATION OF KATELYNN BIAS IN_SUPPORT
                                       „   _
                                             OF                                          ramis pc
                                                                                  Attorneys at Law
     AMERICAN EDUCATION SERVICES' MOTION TO                               1499 se tcce Cenwr piacc. sic 380
     VACATE DEFAULT JUDGMENT- Page 4
                                                                             54115-78504 4823-2795-5903.1




      Case 20-04012-MJH         Doc 23      Filed 06/10/20      Ent. 06/10/20 12:48:42                Pg. 4 of 5
2           I also certify the foregoing DECLARATION OF KATELYNN BIAS IN SUPPORT OF

3    AMERICAN EDUCATION SERVICES' MOTION TO VACATE DEFAULT JUDGMENT

4    was served via U.S. Mail on the following parties:

5    Angela Yun Delgado
     PO Box 257-1689
6    Olympia, WA 98507
             Pro Se
1
     Kristen R Vogel
8    US Attorney's Office
     700 Stewart St, Ste 5220
9    Seattle, WA 98101
     206-553-7970
10   Email: kristen.vogeI@usdoi.gov
      Attorneyfor US Department ofEducation
11
     Joseph W Mclntosh
12   James K Miersma
     McCarthy & Holthus, LLP
13   108 1st Avenue South, Suite 300
     Seattle, WA 98104
14   (206)319-9049
     Fax :(206)780-6862
15   Email: imcintosh@.McCarthvHolthus.com
     Email: bknotice@mccarthvholthus.com
16    Attorneysfor Wells Fargo Education Financial Services

17   United States Trustee
     700 Stewart St Ste 5103
18   Seattle, WA 98101
     (206)553-2000
19   USTPRegionl8.SE.ECF@usdoj.gov

20   Mark D Waldron
     6711 Regents Blvd W,Suite B
21   Tacoma, WA 98466
     253-565-5800x101
22   Trustee@mwaldronlaw.com
      (US Trustee)
23
            DATED: June 10,2020.
24

25                                                        /s/ Allyson Taylor
                                                          Allyson Taylor
26                                                        Legal Assistant to Scott S. Anders



     DECLARATION OF KATELYNN BIAS IN SUPPORT
                                           _
                                             OF                              Jordan    ramis pc
                                                                                Attorneys at Law
     AMERICAN EDUCATION SERVICES' MOTION TO                            1499 se Tech Cemer Place. Sle 380
     VACATE DEFAULT JUDGMENT-Page 5                                                                        ,on,
                                              ®                   Telephone:(360)567-3900 Fax:(360)567-3901
                                                                           54115-78504 4823-2795-5903.1




      Case 20-04012-MJH         Doc 23     Filed 06/10/20     Ent. 06/10/20 12:48:42                Pg. 5 of 5
